Citation Nr: 1241348	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from April 1997 to September 1997 and from April 1998 to October 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted an increased rating of a 30 percent evaluation for asthma.  Jurisdiction was subsequently transferred to the VA RO in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required, as discussed below.

In her July 2010 substantive appeal, the Veteran reported that her asthma had progressed as she was on several medications to control her condition.  She also noted that in the past three years she had been seen "numerous times" by her family doctor for her asthma and also visited the emergency room for this condition.  Records of this treatment from the Veteran's family doctor and the emergency room visits have not been associated with the claims file, and may be pertinent to the claims on appeal.  VA has a duty to obtain relevant records of treatment reported by the Veteran, to include that by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board also notes that the Veteran underwent a VA examination in December 2010.  While it was noted that the Veteran used steroids 3 times in the past 2 years orally, the examiner did not clarify whether these steroids were considered systemic corticosteroids.  Under Diagnostic Code 6602 for bronchial asthma, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent disability.  

A new examination is necessary in order for an examiner to assess the current severity of the Veteran's asthma disability and to clarify whether the Veteran's medications are in fact intermittent courses of systemic corticosteroids.  

The Board also notes that in her July 2010 substantive appeal, the Veteran claimed that her asthma made it hard for her to obtain gainful employment as she had to work in an environment that was not demanding, which she had been unable to find.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  In May 2009, the Court held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is or are part of a pending claim or claims for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected asthma disability has on her ability to obtain and maintain employment.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  Specifically, the Veteran should be requested to provide the names, addresses and approximate dates pertaining to her asthma treatment from her family doctor and her claimed emergency room visits.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records noted above, the claims file should so indicate.  Additionally, any negative search results must be communicated to the Veteran, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After any available records are associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of her service-connected asthma.  All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail. 

Findings should specifically include readings for FEV-1 and FEV-1/FVC.  The examiner(s) must state whether the Veteran requires use of systemic (oral or parenteral) corticosteroids, high dose of systemic corticosteroids, or immuno-suppressive medications; and if so, the frequency (intermittent or daily) of such use. 

The examiner(s) must also indicate whether the Veteran has monthly visits to a physician for required care of exacerbations, or has more than one asthma attack per week with episodes of respiratory failure. 

Based on a review of the record and examination of the Veteran, the examiner should also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma is sufficient by itself to render her unemployable.

The supporting rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issues on appeal, to include entitlement to a total rating based on unemployability.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


